Title: From George Washington to Lafayette, 1 September 1785
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dr Marqs,
Mount Vernon 1st Septr 1785.

Since my last to you, I have been favored with your letters of the 11th & 13th of May by young Mr Adams, who brought them to New York, from whence they came safely to this place by the

Post: the first is in Cypher; & for the communications therein contained I thank you: My best wishes will always accompany your undertakings; but remember my dear friend it is a part of the military art to reconnoitre & feel your way, before you engage too deeply—More is oftentimes effected by regular approaches, than by an open assault; from the first too, you may make a good retreat—from the latter (in case of repulse) it rarely happens.
It is to be hoped that Mr Adams will bring the British Ministry to some explanation respecting the Western Posts. Nothing else can, I conceive, disturb the tranquillity of these States; but if I am mistaken in this conjecture, you know my sentiments of, & friendship for you too well to doubt my inclination to serve you to the utmost of your wishes, & my powers.
It gives me very singular pleasure to find the Court of France relaxing in their demand of Longchamps; to have persisted in it would have been a very embarrassing measure to this Country under the Laws & Constitution of the Fœderal Government, & those of the several parts which compose it.
The Hounds which you were so obliging as to send me arrived safe, & are of promising appearance: to Monsieur le Compte Doilliamson; (if I miscall him, your hand writing is to blame, & in honor you are bound to rectify the error), & in an especial manner to his fair Competesse, my thanks are due for this favor: the enclosed letter which I give you the trouble of forwarding contains my acknowledgement of their obliging attention to me on this occasion.
If I recollect right, the letter which was written by the Marquis de St Simon was on the business of the Cincinnati, and was laid before the general Meeting at Philada in May 1784; consequently, the answer must have proceeded from the Society either specially to him, or generally, thro’ the Counts de Estaing & Rochambeau, who were written to as the heads of the Naval & military members of that Society in France; but as all the papers relative to the business of the Society were deposited in the care of the Secretary General, Knox—or the Assistant Secretary, Williams—I have them not to refer to; but will make enquiry & inform you or the Marqs de St Simon more particularly of the result.
Your constant attention, and unwearied endeavors to serve

the interests of these United States, cannot fail to keep alive in them a grateful sensibility of it; & the affectionate regard of all their Citizens for you. The footing on which you have established a Market for whale Oil must be equally pleasing & advantageous to the States which are more immediately engaged in that Commerce.
Having heard nothing further of the Jacks which were to be sent to me from Spain, & which by Mr Carmichael’s letter (enclosing one from the Count de Florida Blanca) of the 3d Decr were actually purchased for me at that date, I am at a loss to account for the delay, & am apprehensive of some accident. Be this as it may, if you could my Dr Marquis, thro’ the medium of Admiral Suffrein, or by any other means that would not be troublesome, procure me a Male & female, or one of the former & two of the latter, upon the terms mentioned in your letter of the 3d of May, I should think it a very fortunate event & shou’d feel myself greatly indebted to your friendship. The Mules which proceed from the mixture of these Animals with the horse, are so much more valuable under the care which is usually bestowed on draught cattle by our Negroes, that I am daily more anxious to obtain the means for propagating them.
When George returns from the Springs & gets a little fixed, I will set him about copying your letters to me, which will be better than to hazard the originals at Sea, where an accident might occasion the loss of them to both of us. In my last I informed you of his intended marriage, which I suppose will take place in the early part of next month.
I should have given an earlier acknowledgment of your letters of the 11th & 13th of May aforementioned, had I been at home when they came to this place; but at that time I was on a tour up this river with the Directors (Johnson, Lee, Fitzgerald & Gilpin) to examine the obstructions, & to fix upon a plan of operation; which having done, we commenced our labours on the 5th of last month, under a full persuasion that the work will not prove more arduous than we had conceived before the difficulties were explored. The James river Company, by my last Accounts from Richmond, is formed; a meeting of the members was summoned to be held on the 20th of last month, but what the determinations of it were, I have not yet heard; Nor (so barren are the times) have I a tittle of news to communicate to you;

the several assemblies are in their recesses but will be addressed I presume at their Autumnal meetings by the Commercial interests of the United States to vest Powers in Congress to regulate the Trad[e] of the Union which they see clearly must be directed by one head in order to obtain consistency & respectability at home & abroad. I am My Dr Marqs &c. &c.

G: Washington

